



 
Exhibit 10.4
 
 
RESTRICTED STOCK GRANT AGREEMENT
 
 
PURSUANT TO BURLINGTON COAT FACTORY HOLDINGS, INC.
 
 
2006 MANAGEMENT INCENTIVE PLAN
 
THIS AGREEMENT (the “Agreement”) is entered into as of ________, 2009 between
Burlington Coat Factory Holdings, Inc., a Delaware corporation (the “Company”),
and [____] (the “Participant”).  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Burlington Coat Factory Holdings, Inc.
2006 Management Incentive Plan (the “Plan”).
 
Recitals
 
WHEREAS, the Participant is an employee of Burlington Coat Factory Warehouse
Corporation, a subsidiary of the Company (the “Subsidiary”);
 
WHEREAS, the Company has adopted the 2006 Management Incentive Plan (the “Plan”)
providing for the grant under certain circumstances of certain equity incentive
awards, including shares of Restricted Stock;
 
WHEREAS, the Company, under the terms and conditions set forth below, desires to
grant Participant an Award of Restricted Stock (the “Award”) pursuant to the
terms set forth in the Plan; and
 
WHEREAS, in consideration of the grant of the Award and other benefits, the
Participant is willing to accept the Award provided for in this Agreement and is
willing to abide by the obligations imposed on him under this Agreement and the
Plan.
 
Provisions
 
NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties, the Company and the Participant,
intending to be legally bound, hereby agree as follows:
 
1.  
Restricted Stock Award.  The Company hereby grants to the Participant, subject
to the terms and conditions set forth or incorporated herein, an Award
consisting of a total of [_] shares of Class A Common and [_] shares of Class L
Common, subject to adjustment under the Plan (the “Shares”).  For the purposes
hereof, each Nine (9) shares of Class A Common Stock and One (1) share of Class
L Common Stock shall constitute a “Unit.”  Upon the execution and delivery of
this Agreement, the Company will, subject to Section 6 below, issue to the
Participant the Shares granted hereunder, and such Shares shall constitute
Restricted Stock pursuant to the Plan.

 
2.  
Effect of the Plan.  The Award granted under this Agreement is subject to all of
the terms and conditions of the Plan, which are incorporated by reference and
made a part of this Agreement.  The Participant will abide by, and the Award
granted to the Participant will be subject to, all of the provisions of the Plan
and of this Agreement, together with all rules and determinations from time to
time issued by the Committee established to administer the Plan.

 
3.  
Restriction Period.  The restriction period applicable to the Award granted
hereunder is as follows:

 
(a)  
All Shares shall be unvested at issuance.  Subject to Section 3(b) below, (i)
50% of the Shares shall vest on the second anniversary date of this
Agreement (or the following business day if such date is not a business day) if
the Participant remains continuously employed by the Company on such date and
(ii) 50% of the Shares shall vest on the third anniversary date of this
Agreement (or the following business day if such date is not a business day) if
the Participant remains continuously employed by the Company on such date;
provided, that 100% of the Shares shall vest if Participant’s employment is
earlier terminated as a result of the Participant’s death or Disability.

 
 
 

--------------------------------------------------------------------------------

 
(b)  
Following a “Change of Control” (as defined in the Stockholders Agreement”),
vesting of unvested Shares shall not accelerate by reason of such Change of
Control; provided, however, that 100% of the Shares shall vest if, following a
Change of Control, the employment of the Participant is terminated by the
Company or by the Subsidiary without Cause, or the Participant resigns with Good
Reason.

 
(c)  
All unvested Shares shall automatically be forfeited (and shall not vest) if the
Participant’s employment with the Company shall terminate for any reason (other
than as provided in Section 3(b) above in the case of termination by the Company
without Cause or by the Participant for Good Reason following a Change in
Control) prior to the earlier of the date on which they otherwise would have
vested pursuant to Section 3(a) above.

 
(d)  
All vested Shares shall be subject to the call options described in Section 5 of
the Stockholders Agreement.

 
(e)  
Participant shall be entitled to receipt of all dividends paid by the Company on
its Shares, as and when such dividends are declared and paid to holders of
Shares; provided, any dividends on unvested Shares shall be held and paid to
Participant within 10 days after the vesting of such Shares after becoming
vested.

 
4.  
Stockholders Agreement.  As a condition to the issuance of any Shares hereunder,
Participant shall agree in writing (in form and substance reasonably
satisfactory to the Company) to become a party to, and be bound by, the terms of
the Stockholders Agreement.

 
5.  
Withholding Taxes.  The Administrator may make such provision for any applicable
federal or state the withholding obligations of the Company pursuant to Section
6(a)(4) of the Plan.  In addition, at least sixty (60) days prior to the time of
vesting of any Units granted under this Agreement, the Company will give notice
thereof to the Participant.  Participant shall deliver to the Company an amount
in cash sufficient to satisfy all United States federal, state and local and
non-United States tax of any kind (including Participant’s FICA and SDI
obligations) which the Board, in its sole discretion, deems necessary to be
withheld or remitted with respect to the Units in order to comply with the U.S.
Internal Revenue Code of 1986, as amended, and/or any other applicable law, rule
or regulation (the “Minimum Withholding Tax”).  Alternatively, at the
Participant’s election, exercisable on or before ten (10) days prior to the date
of vesting of such Units, the Company shall have the right and power to deduct
or withhold a number of Units having a fair market value (as determined by the
Board of Directors of the Company as of the date of vesting thereof) equal to
the Minimum Withholding Tax plus any additional tax due with respect to the
Units becoming vested (up to a maximum of forty percent (40%) aggregate tax);
provided, however, that such option to shall be deemed to have been exercised in
the case of accelerated vesting pursuant to Section 3(a) in the case of
Participant’s death or Disability or pursuant to Section 3(b) in the case of
termination of Participant’s employment by the Company or the Subsidiary or by
the Participant for Good Reason following a Change of Control.  Participant
shall remain responsible for the payment of any remaining taxes payable on
account of the vesting of Units.

 
6.  
Delivery of Stock.  Certificates representing Shares granted pursuant to this
Agreement will be held in escrow by the Company on the Participant’s behalf
during any period of restriction thereon and will bear an appropriate legend
specifying the applicable restrictions thereon.  Whenever Shares subject to the
Award are released from restriction, the Company shall issue a certificate to
Participant for such unrestricted Shares.  The Company shall follow all
requisite procedures to deliver such certificate to Participant; provided,
however, that such delivery may be postponed to enable the Company to comply
with applicable procedures, regulations or listing requirements of any
governmental agency, stock exchange or regulatory agency.

 
 
2

--------------------------------------------------------------------------------

 
7.  
Transferability of Award.  This Award may only be transferred by will, and by
the laws of descent and distribution (and in connection therewith, such
transferees must agree in writing (in form and substance reasonably satisfactory
to the Company) to become a party to, and be bound by, the Stockholders
Agreement).  The terms of this Award, including the restriction and vesting
provisions set forth in Section 3, shall be binding upon the executors,
administrators, successors and assigns of the Participant.

 
8.  
Adjustment Upon Changes in Shares.  In the event of a change in the Company’s
capital structure, the adjustments provided for in Section 7(b) of the Plan
shall be made to the number of Shares subject to the Award hereunder.

 
9.  
Section 83(b) Election.  Participant agrees to inform the Company promptly, and
provide a copy of the election filed by the Participant with the Internal
Revenue Service, if the Participant makes an election under Section 83(b) of the
Code to treat any portion of this Award as taxable compensation prior to the
time the restrictions are removed from the Shares subject to this Award.

 
10.  
Amendments; Termination of Plan.  The Administrator may amend this Award or
terminate the Plan in accordance with Section 9 of the Plan.

 
11.  
Interpretation.  Any dispute regarding the interpretation of this Award shall be
submitted by Participant or the Company to the Administrator, which shall review
such dispute at its next regular meeting. The resolution of such a dispute by
the Administrator shall be final and binding on the Company and on the
Participant.

 
12.  
Notices.  All notices to the Company must be in writing, addressed and delivered
or mailed to 1839 Route 130, Burlington, NJ 08016, Attention: General Counsel,
with copies, which shall not constitute notice, to Bain Capital Partners, LLC,
111 Huntington Avenue, Boston, Massachusetts, 02199, Attention: Jordan Hitch,
and Kirkland & Ellis LLP, 153 East 53rd Street, New York, New York, 10022,
Attention: Josh Korff, Esq.  All notices to the Participant must be in writing
addressed and delivered or mailed to him at the address shown on the records of
the Company.

 
13.  
Governing Law.  This Agreement, and all determinations made and actions taken
pursuant thereto, shall be governed under the laws of the State of Delaware.

 
14.  
Severability.  If any part of this Agreement shall be determined to be invalid
or unenforceable, such part shall be ineffective only to the extent of such
invalidity or unenforceability, without affecting the remaining portions hereof.

 


[Remainder of page intentionally left blank.]
[Signature page follows.]



 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 






BURLINGTON COAT FACTORY HOLDINGS, INC.
            By:
 
Name:
 
Title:
 









ACCEPTANCE
 
Participant hereby acknowledges receipt of a copy of the Plan, represents that
Participant has read and understands the terms and provisions thereof, and
accepts this Award subject to all the terms and conditions of the Plan and this
Agreement.  Participant acknowledges that there may be adverse tax consequences
associated with this Award or disposition of the Shares associated with this
Award and that Participant should consult a tax adviser.
 






__________________________________
Participant


 

 
4

--------------------------------------------------------------------------------

 
